DETAILED ACTION
Claims 1-24 are pending.
Priority: 5/5/2017
Assignee: IBM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.


Remarks
	The USPTO disagrees with the arguments. Please see Benhase Fig. 5 and [0053] where:
“…Thus, following withdrawal of the relationship for target extent range tracks 0-50, the system may receive, for example, a request to establish a new relationship between source extent range tracks 0-20 and target extent range tracks 0-20, designated relationship R4 in FIG. 5…”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,437,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 22-24 each contain the following limitations that distinguish the following claims from the prior art:
“…wherein the creating one or more point-in-time snap 2copy relationships includes:  3creating a second point-in-time snap copy relationship between the snap copy source and 4the snap copy target as of the first point-in-time over the second subrange of tracks of the snap 5copy source;  6reducing the range of the first point-in-time snap copy relationship to the first subrange of 7tracks of the withdraw request to provide a modified first point-in-time snap copy relationship as 8of the first point-in-time between the snap copy source and the snap copy target over the first 9subrange of tracks of the withdraw request; and  10determining whether to delay withdrawal of the modified first point-in-time snap copy 11relationship in response to the withdrawal request, to temporarily preserve data of the first 12subrange of tracks of the modified first point-in-time snap copy relationship…’.
A related prior art is Benhase et al.(20120216009) where the method involves mapping maps corresponding to the target extent ranges of storage locations on the target storage device. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhase et al.(20120216009).

As per claim 1, Benhase discloses:
A method, comprising: 
 2establishing a first point-in-time snap copy relationship between a snap copy source and a 3snap copy target as of a Benhase, [0045 -- Thus, in the example of FIG. 5, the relationship R1 between the source extent range of source tracks 0-50 of the source volume, and the target extent range of target tracks 0-50 of the target volume, is established, and usage of the map extent range 410a corresponding to target extent range of target tracks 0-50, is indicated by the "R1" designation in the drawing of the map extent range 410a of bitmap BM1 of FIG. 4a.], [0061 -- the next event is a request to establish relationship R5 for target extent range tracks 21-40. In the same manner as described above, a map extent range in bitmap BM2 for target extent range tracks 21-40 is identified as available (FIG. 4a) and thus the bitmap BM2 is updated in FIG. 4b to indicate usage of the map extent range tracks 21-40 of the map extent range 430b of the bitmap BM2, by the new relationship R5.]);  6
receiving a withdraw request issued as of a second point-in-time to withdraw the first 7subrange of tracks from the point-in-time snap copy relationship(Benhase, [0062 -- The next event (FIG. 5) is a request to withdraw the relationship for target extent range tracks 51-150. FIG. 8 depicts one embodiment of operations of a storage system for withdrawing relationships between a source volume and a target volume. In a first operation, a request to withdraw a relationship between a source extent range and a target extent range is received (block 800).]); 
and  8in response to the withdraw request, splitting the point-in-time in time snap copy 9relationship established as of the first point-in-time including creating one or more point-in-time snap copy relationships established as of the first point-in-time over one or 10more of the first and second subranges of tracks of the snap copy source(Benhase, [0053 -- Thus, following withdrawal of the relationship for target extent range tracks 0-50, the system may receive, for example, a request to establish a new relationship between source extent range tracks 0-20 and target extent range tracks 0-20, designated relationship R4 in FIG. 5.], [0072 -- In the example of FIG. 5, the next event (following the withdrawal of the relationships R13-R14) is a request to establish relationship R15 for target extent range tracks 0-100. In the same manner as described above, the bitmaps BM1-BM5 are examined to determine if any of the bitmaps has an available map extent range which includes the target extent range tracks 0-100. However, as shown in FIG. 4f, although all of the prior relationships have been withdrawn, no bitmap is available because the relationships using those bitmaps have not yet been deleted.], [0075 -- As noted above, the map extent range 410d of bitmap BM1 for target extent range tracks 1-100 has been subsequently updated to indicate that the map extent range 410d is available for use by another relationship, as indicated by the horizontal hatching in FIG. 4g. Hence, FIG. 4h shows that in response to the retry of the request for establishment of relationship R15 for target extent range tracks 0-100, bitmap BM1 is determined to have available (FIG. 4g) map extent range 410d for target extent range tracks 0-100, and accordingly, map extent range 410d, for bitmap BM1 is updated (FIG. 4h) to indicate usage of that map extent range 410d of bitmap BM1 by relationship R15.]);

Claims 8 and 15 are similar to claim 1 and therefore the same rejection is incorporated. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner




/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132